DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-34, drawn to an electrode, classified in H01M4/131.
II. Claims 35-41, drawn to a method of forming an electrode, classified in H01M4/1391.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed may be made by a materially different process such as RF-magnetron sputtering, pulsed laser deposition, or chemical vapor deposition.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John P. O’Banion on 08/16/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-34.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 35-41 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates (US 2001/0014423).
Regarding claims 1-3, and 5, Bates discloses a textured lithium cobalt oxide film comprising:
LiCoO2 films for use with cathodes in batteries (para 0025);
(101) and (104) reflections indicate optimum preferred orientation (para 0027).
Regarding claims 4 and 6, Bates discloses a film thickness of preferably 2.5-3 µm (para 0019).
Claims 1-20, 22, 23, 25, 26, 28-31, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldner et al. (US 6,982,132).
Regarding claims 1-3, 5, 8, 11, 14, 17, Goldner discloses a rechargeable thin film battery comprising:
LiCoO2 used as cathode 160; and
having a preferred crystallographic orientation including (003), (101), and (104) planes (col. 13, lines 1-14).
Regarding claims 4, 6, 7, 9, 10, 12, Goldner discloses a dense, nonporous (high density) thin film cathode (col. 5, lines 65-66; col. 12, lines 14-29).
Regarding claims 13, 15, 16, 18, 22, 26, and 30, Goldner further discloses a typical thickness of 0.39 µm to 1.25 µm (col. 12, line 30). With respect to at least one smooth surface, the electrolyte film has a “fine” grain size (col.12, line 65). Goldner defines “fine” as being less than one micron (col. 7, lines 20-21). Per Applicant’s definition, “smooth” refers to a Rz below than 10 µm. The layer will also have surfaces with continuous grains between the surfaces that create conductive pathways between the surfaces.
Regarding claim 19, Goldner further discloses anode layer 140, cathode layer 160, and electrolyte layer 150 (Fig. 1). 
Regarding claim 20, 23, and 31, Goldner discloses a solid electrolyte layer (col. 11, lines 48-51). For example, LiPON is deposited having a very smooth surface (col. 20, line 62-col. 21, line 3). The cathode layer deposited on the electrolyte layer will therefore have a smooth surface facing the electrolyte (col. 12, lines 30-31).
Regarding claim 25, Goldner further discloses a first current collector 130, an anode 140 adjacent to the first current collector, electrolyte layer 150 is deposited on the anode, cathode film 160 is deposited on the electrolyte layer, and a second current collector 170 (Fig. 1). 
Regarding claims 28, 29, 33, and 34, Goldner further discloses the first and second current collectors may be aluminum and copper (claim 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 24, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Goldner et al. (US 6,982,132) in view of Yang et al. (Adv. Mater. 2017, 29, 1701169).
Regarding claims 21, 24, 27, 32, Goldner teaches carbon, tin oxide, indium oxide, indium tin oxide, and amorphous tin oxide glasses as anode materials.
Goldner does not teach a lithium-ion based active material.
Yang, directed to batteries, teaches lithium metal anodes for solid-state batteries (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a lithium-ion based active material, such as lithium, which have high specific capacity and low reduction potential (abstract; Section 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723